EXHIBIT Source: Sinoenergy Corporation Sinoenergy Corporation Announces Fourth Quarter and 2008 Fiscal Year End Results Wednesday December 24, 8:57 pm ET BEIJING, Dec. 24 /PRNewswire-Asia-FirstCall/ Sinoenergy Corporation (Nasdaq: SNEN - News; "Sinoenergy" or the "Company"), developer and operator of retail Compressed Natural Gas (CNG) filling stations in the People's Republic of China, and a manufacturer of CNG transport truck trailers, CNG filling station equipment and CNG conversion kits for automobiles, today announced its financial results for the fourth quarter and year ended September 30, 2008. Fiscal 2008 Highlights Net Sales increased 120.7% to $40.94 million for the period Gross Profit increased 61.1% to $15.35 million, reflecting a Gross Margin of 37.5% Net Income increased 237.6 %to $16.06 million Basic Earnings Per Share of common stock increased from $0.28 to and Diluted Earnings Per Share increased from $0.27 to $0.98 Fourth Quarter 2008 Highlights (un-audited) Fourth quarter Net Sales increased 99.5% from the September quarter of 2007 to a record $14.20 million Fourth quarter Gross Profit increased 5.8% from the September quarter of 2007 to $3.80 million Fourth quarter Net Income increased 411.4% from the September quarter of 2007 to $6.88 million, or $0.44 per share basic and $0.36 per share diluted Significant Issues Highlights Received a $17.87 million strategic investment from a group of PRC investors into Sinoenergy's subsidiary Qingdao Sinogas General Machinery ("Qingdao Sinogas") Approved to trade on the NASDAQ Capital Market Opened 16 CNG retail filling stations spread across 9 locations in Wuhan, Ping Ding Shan and Xuancheng Commenting on the results, Mr. Bo Huang, CEO of Sinoenergy, said: "We are pleased to report another successful year for Sinoenergy in which we implemented our strategic plan for growth and diversification while generating positive financial results.
